Title: From Thomas Jefferson to J. P. G. Muhlenberg, 24 February 1804
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


               
                  Dear Sir
                  Washington Feb. 24. 1804.
               
               I am sorry to be obliged to return the inclosed without my signature. as soon as I came into the administration applications came to me from all parts of the states to become a contributor to the various buildings, establishments, institutions, & enterprizes undertaken in the different states, & I began by complying with them. but I very soon found that no resources whatever would be adequate to meet these applications; and I was under the necessity of laying it down as a law for myself, to confine my contributions of this kind to the state in which my property lies, & to the district in which the seat of government makes me a resident. within this district, where every thing is to be done, the calls are quite sufficient to absorb every thing which it’s inhabitants can spare. for these considerations I withold with regret the act you desired, and I trust you will think the ground sufficient. Accept my friendly salutations and assurances of great esteem and respect
               
                  Th: Jefferson
               
            